Exhibit 10.49

 

EIGHTH AMENDMENT
OF ESI PENSION PLAN

 

This Eighth Amendment of ESI Pension Plan (the “Plan”) is adopted by
ITT Educational Services, Inc. (the “Employer”).

 

Background

 

A.                                   The Employer originally established the
Plan effective June 9, 1998.

 

B.                                     The Plan has been amended by a First,
Second, Third, Fourth, Fifth, Sixth and Seventh Amendment.

 

C.                                     The Employer now wishes to amend the Plan
further.

 

Amendment

 

1.                                       Effective January 1, 2005, the
definition of “Compensation” at Section 2.01 is amended to read as follows:

 

“Compensation” means, with respect to an Employee for a Plan Year, the
Employee’s wages, salaries, fees for professional services, and other amounts
received for personal services actually rendered in the course of employment
with the Employer to the extent that the amounts are included in gross income. 
For purposes of Sections 6.02 and 6.03, an Employee’s salary specifically
includes retention bonuses and lump sum vacation pay, and specifically excludes
curriculum development pay, settlement agreement pay, lieu of notice pay, short
term disability pay and severance pay.   Compensation also includes amounts
contributed by the Employer pursuant to a salary reduction agreement that are
not includable in the gross income of the Member under Code section 125 or 457,
subsection 402(h) or 403(b), or paragraph 132(f)(4) or 402(e)(3); and Employee
contributions described in Code paragraph 414(h)(2) that are treated as Employer
contributions.  Compensation does not include, whether or not included in gross
income, reimbursements or other expense allowances; fringe benefits (cash and
non-cash); moving expenses (including settling in allowances); or nonqualified
deferred compensation; welfare benefits; amounts realized from the exercise of a
nonqualified stock option, or when restricted stock (or property) held by an
employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture.  Except as permitted by the Code for purposes of
Section 7.08 and Articles XI and XIII, an Employee’s Compensation will not
exceed the limit described at Section 15.04.

 

--------------------------------------------------------------------------------


 

2.                                       Effective March 28, 2005,
Subsection 7.01(a) is amended to read as follows:

 

(a)                                  If the value of the balance of the Member’s
Cash Balance Account is $1,000 or less on the date his benefits are payable,
which will be as soon as administratively feasible after his Separation from
Service, his benefit will be paid to him in a lump sum cash payment.  If the
value of the balance of the Member’s Cash Balance Account exceeds $1,000 but
does not exceed $5,000 on the date his benefits are payable, his benefit will be
paid to him in a lump sum cash payment as of the first day of any month
occurring after he Separates from Service and on or before his Required
Beginning Date, as he elects.  If the value of the balance of the Member’s Cash
Balance Account exceeds $1,000 but does not exceed $5,000 on the date his
benefits are payable, but later exceeds $5,000, his benefits will be paid to him
in accordance with Subsection (b) as though he deferred payment to a time after
his benefits were first payable.

 

3.                                       Effective March 28, 2005,
Subsection 7.02(a) is amended to read as follows:

 

(a)                                  If the present value of the balance of the
Member’s Cash Balance Account on the date that is the first anniversary of his
Disability Date is $1,000 or less, his benefit will be paid to him as soon as
administratively feasible after the first anniversary of his Disability Date. 
If the value of the balance of the Member’s Cash Balance Account on the date
that is the first anniversary of his Disability Date exceeds $1,000 but does not
exceed $5,000, his benefit will be paid to him as of the first day of any month
occurring after the first anniversary of his Disability Date and on or before
his Required Beginning Date, as he elects.  If the value of the balance of the
Member’s Cash Balance Account exceeds $1,000 but does not exceed $5,000 on the
date that is the first anniversary of his Disability Date, but later exceeds
$5,000, his benefits will be paid to him in accordance with Subsection (b) as
though he deferred payment to a time after his benefits were first payable.

 

4.                                       Effective March 28, 2005,
Subsection 7.03(a) is amended to read as follows:

 

(a)                                  If the present value of the balance of the
Member’s Cash Balance Account is $1,000 or less on the date his benefits are
payable, which is as soon as administratively feasible after his Separation from
Service occurs, a benefit equal to the present value of his Cash Balance Account
will be paid to him in a single lump sum cash payment as soon as
administratively feasible after the last day of the Plan Year in which his
Separation from Service occurs.  If the present value of the balance of the
Member’s Cash Balance Account exceeds $1,000 but does not exceed $5,000 on the
date his benefits are payable, a benefit equal to the present value of his Cash
Balance Account will be paid to him in a single lump sum cash payment on the
first day of any month occurring after he Separates from Service and on or
before his Required Beginning Date, as he elects.  If the present value of the
balance of the Member’s Cash Balance Account exceeds $1,000 but does not exceed
$5,000 on the date his benefits are payable, but later exceeds $5,000, his
benefits will be paid to him in accordance with Subsection (b) as though he
deferred payment to a time after his benefits were first payable.

 

2

--------------------------------------------------------------------------------


 

5.                                       Effective March 28, 2005,
Subsection 7.04(a) is amended to read as follows:

 

(a)                                  If the present value of the balance of the
Member’s Cash Balance Account on the date of his death, together with the amount
of any prior distributions from the Plan, is $1,000 or less, a benefit equal to
the present value of the Member’s Cash Balance Account will be paid to his
Beneficiary in a single lump sum cash payment as soon as administratively
feasible after his death.  If the present value of the balance of the Member’s
Cash Balance Account on the date of his death, together with the amount of any
prior distributions from the Plan, exceeds $1,000 but does not exceed $5,000, a
benefit equal to the present value of his Cash Balance Account will be paid to
his Beneficiary in a single lump sum cash payment as of the first day of any
month the Beneficiary designates, if his Beneficiary is the Member’s Spouse, or
as soon as administratively feasible after his death, if his Beneficiary is not
his Spouse.  If the present value of the balance of the Member’s Cash Balance
Account on the date of his death, together with the amount of any prior
distributions from the Plan, exceeds $1,000 but does not exceed $5,000, but
exceeds $5,000 on the date as of which his Spouse elects to receive it, the
Spouse’s benefit will be paid to the Spouse in accordance with Subsection (b) as
though the Member’s death occurred on the date as of which the Spouse elected to
receive the benefit.

 

6.                                       Effective January 1, 2004,
Paragraph 11.02(a)(4) is amended to read as follows:

 

(4)                                  For purposes of adjusting the limit under
Paragraph (3), the interest rate assumption used for distributions with Annuity
Starting Dates in 2004 will be the greatest of the applicable interest rate (as
defined in Code paragraph 417(e)(3)) in effect on December 31, 2003, 5.5% and
the rate used to compute an Actuarial Equivalent; the interest rate assumption
used for distributions with Annuity Starting Dates in 2005 will be the greater
of 5.5% and the rate used to compute an Actuarial Equivalent; and the interest
rate assumption used for distributions with Annuity Starting Dates in 2006 and
later Plan Years will be the greater of the applicable interest rate (as defined
in Code paragraph 417(e)(3)) and the rate used to compute an Actuarial
Equivalent.  For purposes of adjusting the limit under Paragraph (2), the
interest rate assumption will be the lesser of 5% or the rate used to compute an
Actuarial Equivalent.  For purposes of adjusting any limit or benefit under
Paragraph (1), (2) or (3), the mortality table used will be the table prescribed
in Revenue Ruling 2001-62.

 

7.                                       Effective March 28, 2005, Section 7.16
is amended to read as follows:

 

Section 7.16.  Annual Determination of Cash Balance Accounts.  For purposes of
Sections 7.01, 7.02, 7.03 and 7.04, the determination of whether the present
value of a Member’s Cash Balance Account is $1,000 or less will be made at the
time the benefit is first payable and again once each Plan Year after the
benefit is first payable.  If at any time a determination is made that the
present value of a Member’s Cash Balance Account is $1,000 or less, the benefit
will be paid to the Member or his or her Beneficiary in a lump sum cash payment
as soon as administratively feasible after the determination.

 

3

--------------------------------------------------------------------------------


 

This Eighth Amendment of ESI Pension Plan is executed this 15 day of April,
2005.

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

 

By:

    /s/ Nina Esbin

 

 

 

(Signature)

 

 

 

 

 

 

 

    Nina Esbin

 

 

 

(Printed)

 

 

 

 

 

 

 

    Sr. VP, Human Resources

 

 

 

(Title)

 

 

ATTEST:

 

 

 

    /s/ Jenny Yonce

 

(Signature)

 

 

 

    Jenny Yonce

 

(Printed)

 

 

 

    Mgr, Benefits & HRIS

 

(Title)

 

 

4

--------------------------------------------------------------------------------